DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is rendered indefinite because it is unclear as to what claim does claim 4 depend.  The claim recites “The vehicle interior material according to either claim 2”.  For purposes of examination, Examiner is interpreting claim 4 to be dependent upon claim 2.
	Claim 8 is rendered indefinite because it is unclear as what claim does claim 8 depend.  The claim recites “The manufacturing method of the vehicle interior material according to any one of claims 5”.  For purposes of examination, Examiner is interpreting claim 8 to depend upon claim 5.
	Claim 9 is rendered indefinite because it is unclear as what claim does claim 9 depend.  The claim recites “The manufacturing method of the vehicle interior material according to any 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Kawajiri, JP2014-233969.
	Regarding claim 1, Kawajiri discloses a base material layer 3 comprising kenaf fiber [natural/plant fiber 7 ] and polypropylene resin fiber [first thermoplastic resin fiber 9] wherein the base material has a basis weight of 1.2 kg/m2 and a thickness of 5 mm providing a density of 0.24 g/cm3 for the base material [0047-0048].  Paragraph 0049 discloses that that a skin layer 5 comprising polyethylene terephthalate resin fiber [polyester resin/second thermoplastic resin fiber 11] and a modified polypropylene resin fiber [low melting point resin fiber 13] wherein the skin layer is disposed upon the base material layer. Paragraph 0022 discloses that polyester resin has a higher melting point than polyolefin resin.  Examiner is corresponding the polypropylene resin as the low melting point resin fiber.   Paragraph 0034 discloses that the base material layer and the skin layer are adhered to each other. Paragraph 0046 discloses that the fibrous molded product can be used as an interior material for automobiles. Figure 1 shows an interface layer 

    PNG
    media_image1.png
    392
    448
    media_image1.png
    Greyscale


Paragraph 0049 discloses that the skin layer has a basis weight of 110 g/m2.  Table 1 shows an adhesive strength between the base member and the surface member within Applicant’s claimed range (N/25 mm.  Paragraph 0059 discloses that the adhesive force in Examples 4-6 ranges from 25.4 to 35.2 N/25 mm and the adhesive force in Examples 1-3 range of 39.5 to 42.5 N/25mm.


    PNG
    media_image2.png
    380
    512
    media_image2.png
    Greyscale


Regarding claim 2, paragraph 0047 discloses that the base member includes a plant fiber, kenaf fiber.  Paragraph 0047 discloses that the base material also comprises polypropylene resin fiber.  Additionally, paragraph 0049 discloses that the second thermoplastic resin fiber is comprised of polyethylene terephthalate [polyester resin].

	Regarding claim 3, paragraph 0049 discloses that the skin layer comprises a polypropylene resin fiber.

	Regarding claim 4, paragraphs 0021-0022 disclose that the skin layer can also include a polyolefin resin fiber wherein the polyolefin can include polyethylene.  Paragraph 0022 discloses that polyester has a higher melting point than the polyolefin resin.  Examiner is corresponding the polyethylene resin fiber as the low melting point thermoplastic resin fiber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri, JP2014-233969.
	Regarding claims 5-8 paragraph 0041 of Kawajiri discloses heating and compressing a web or mat containing vegetable fibers [natural fibers] and binder fibers which are melted to become a first binder wherein the binder fibers can be obtained by melting and then solidifying.  Paragraph 0042 discloses a skin layer containing a resin fiber and a binder fiber which is melted to become the second binder.  Paragraph 0043 discloses that the fibrous molded product is obtained by pressing the base material layer and the skin layer together by heating to a temperature equal to or higher than the melting point.  Additionally, paragraph 0043 discloses that the thermoplastic resin fiber of the skin layer is melted and part of the melted fiber is permeated into the surface of the base material. The thermoplastic fibers of the skin layer are melted and binds the resin fibers of the skin layer to each other in the skin layer and penetrates into the surface of the base material layer.  Kawajiri discloses a base material layer 3 comprising kenaf fiber [natural/plant fiber 7 ] and polypropylene resin fiber [first thermoplastic resin fiber 9] wherein the base material has a basis weight of 1.2 kg/m2 and a thickness of 5 mm providing a density of 0.24 g/cm3 for the base material [0047-0048].  Paragraph 0049 discloses that that a skin layer 5 comprising polyethylene terephthalate resin fiber [second thermoplastic resin fiber 11] and a modified polypropylene resin fiber [low melting point resin fiber 13] wherein the skin layer is disposed upon the base material layer. Paragraph 0021 discloses that the skin layer can also include a polyolefin resin fiber wherein the polyolefin can include polyethylene.   Paragraph 0022 discloses that polyester resin has a high melting point than a polyolefin resin.  Examiner is corresponding the polyester resin fiber as the low melting point resin fiber.    Paragraph 0034 discloses that the base material layer and the skin layer are adhered to each other. Paragraph 0046 discloses that the fibrous molded product can be used as an interior material for automobiles. Figure 1 shows an interface layer comprising the second thermoplastic fiber entangled with the natural fiber and the first thermoplastic resin fiber is provided at an interface between the base member and the surface member.

    PNG
    media_image1.png
    392
    448
    media_image1.png
    Greyscale


Paragraph 0049 discloses that the skin layer has a basis weight of 110 g/m2.  Table 1 shows an adhesive strength between the base member and the surface member within Applicant’s claimed range (N/25 mm).  Paragraph 0059 discloses that the adhesive force in Examples 4-6 ranges from 25.4 to 35.2 N/25 mm and the adhesive force in Examples 1-3 range of 39.5 to 42.5 N/25mm.
Kawajiri is silent to the base member having a thermally expanded thickness of 15 to 30% and make a state of fibers in the base material layer from a dense state to a sparse state.  One of ordinary skill in the art before the effective filing date of the invention would be expected that the base member would have a thermally expanded thickness of 15 to 30% and a state of fibers in the base material layer from a dense state to a sparse state as Kawajiri discloses the same method as claimed.

	Regarding claim 9, paragraph 0046 discloses that the fibrous molded product can be used as an interior material for automobiles.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786